 



Exhibit 10.27

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

FOR

CC VIII, LLC
A DELAWARE LIMITED LIABILITY COMPANY

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, OR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS. SUCH MEMBERSHIP INTERESTS MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND
REGISTRATION IS NOT REQUIRED. ANY TRANSFER OF THE MEMBERSHIP INTERESTS
REPRESENTED BY THIS AGREEMENT IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS,
AND CONDITIONS WHICH ARE SET FORTH HEREIN.

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
FOR
CC VIII, LLC
A DELAWARE LIMITED LIABILITY COMPANY

     This Amended and Restated Limited Liability Company Agreement for CC VIII,
LLC, a Delaware limited liability company (“Company”), is made and entered into
effective as of March 31, 2003 (“Effective Date”), by and among the persons and
entities listed on Schedule A attached hereto, with reference to the following
facts:

     A.     A Certificate of Formation of the Company was filed with the
Delaware Secretary of State on August 6, 1999. The Company has been heretofore
operated pursuant to the Limited Liability Company Agreement entered into and
made effective as of February 14, 2000 (the “Operative Date”) by Charter
Communications Holdings, LLC, a Delaware limited liability company (“Charter
Holdings”), TCI Bresnan LLC, a Delaware limited liability company (“TCI
Bresnan”), and TCID of Michigan, Inc., a Nevada corporation (“TCID”), as amended
and restated by that certain Amended and Restated Limited Liability Company
Agreement (the “Existing LLC Agreement”) entered into and made effective as of
January 1, 2002 by CCV Holdings, LLC, a Delaware limited liability company
(“CCV”), TCI Bresnan, and TCID.

     B.     On the Operative Date, in connection with the closing of the
transactions contemplated by that certain Purchase and Contribution Agreement
dated as of June 29, 1999, by and among BCI (USA), LLC, William J. Bresnan,
Blackstone BC Capital Partners, L.P., Blackstone BC Offshore Capital Partners,
L.P., Blackstone Family Investment Partnership III L.P., TCI Bresnan, TCID, and
Charter Communications Holding Company, LLC (“Charter HoldCo”), as amended (the
“Bresnan Purchase Agreement”), each of (i) Charter Holdings; (ii) TCI Bresnan;
and (iii) TCID contributed its entire partnership interest in Bresnan
Communications Company Limited Partnership, a Michigan limited partnership
(“Bresnan Communications”) to the capital of the Company, and, in connection
therewith, the Company admitted them as Members of the Company.

     C.     On December 22, 2000, pursuant to (i) that certain Contribution and
Assignment Agreement by and between Charter Holdings and CCV and (ii) that
certain Joinder Agreement executed by CCV, Charter Holdings transferred its
entire limited liability company interest in the Company to CCV, and CCV became
a Member of the Company.

     D.     On January 2, 2001, pursuant to that certain Multi-Party
Contribution and Assignment Agreement by and among Charter Holdings, CCV, the
Company, and certain subsidiaries of the Company, CCV contributed certain assets
to the capital of the Company.

     E.     On June 1, 2001, pursuant to the terms of the Bresnan Purchase
Agreement, TCI Bresnan and TCID received certain additional Class A Preferred
Units effective as of the Operative Date.

     F.     On August 31, 2001, pursuant to that certain Multi-Party Assignment
and Contribution Agreement by and among Charter HoldCo, Charter Holdings, CCV,
the

1



--------------------------------------------------------------------------------



 



Company, and certain subsidiaries of the Company, CCV contributed certain assets
to the capital of the Company.

     G.     TCI Bresnan and TCID have exercised the option pursuant to the Put
Agreement entered into as of the Operative Date, by and among TCI Bresnan, TCID,
and Paul G. Allen (the “Put”), and upon the closing of the Put, Paul G. Allen or
his affiliates will succeed to certain interests of TCI Bresnan and TCID in the
Company as provided herein. CCV now wishes to amend and restate in its entirety
the Existing LLC Agreement pursuant to Section 10.11 of the Existing LLC
Agreement, to clarify the rights and responsibilities and to govern the
relationships of the Members in light of such expected Transfer pursuant to the
closing of the Put. On behalf of the Members, CCV adopts and approves this
Agreement, as the limited liability company agreement for the Company.

     NOW, THEREFORE, the Existing LLC Agreement is hereby amended and restated
in its entirety as follows:

ARTICLE I

DEFINITIONS

     When used in this Agreement, unless the context otherwise requires, the
following terms shall have the meanings set forth below (all terms used in this
Agreement that are not defined in this Article I shall have the meanings set
forth elsewhere in this Agreement):

     1.1 “Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101 et seq., as the same may be amended from time to time.

     1.2 “Adjusted Capital Account Deficit” means, with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account as of the end of
the relevant Fiscal Year, after giving effect to the following adjustments:

          1.2.1 Credit to such Capital Account any amounts that such Member is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5);

          1.2.2 Credit to such Capital Account the amount of the deductions and
losses referable to any outstanding recourse liabilities of the Company owed to
or guaranteed by such Member (or a related person within the meaning of
Regulations Section 1.752-4(b)) to the extent that no other Member bears any
economic risk of loss and the amount of the deductions and losses referable to
such Member’s share (determined in accordance with the Member’s Percentage
Interest) of outstanding recourse liabilities owed by the Company to non-Members
to the extent that no Member bears any economic risk of loss; and

          1.2.3 Debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

2



--------------------------------------------------------------------------------



 



          The foregoing definition of Adjusted Capital Account Deficit is
intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

     1.3 “Adjusted Priority Capital” means, with respect to any Member as of any
date, the amount, if any, of such Member’s Initial Priority Capital, reduced by
the aggregate amount distributed to such Member by the Company pursuant to
Section 9.5(b). In the event any Member transfers all or any portion of such
Member’s Membership Interest in accordance with the terms of this Agreement,
such Member’s transferee shall succeed to the Adjusted Priority Capital of the
transferor to the extent it relates to the transferred portion of such Member’s
Membership Interest; provided, however, that upon the Transfer of Class A
Preferred Units pursuant to the CCI Exchange Agreement, such Adjusted Priority
Capital shall thereafter be deemed to be zero and shall not be succeeded to by
the transferee.

     1.4 “Affiliate” of any Person shall mean any other Person that, directly or
indirectly, controls, is under common control with or is controlled by that
Person. For purposes of this definition, “control” (including, with its
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities
or by contract or otherwise.

     1.5 “Agreement” means this Amended and Restated Limited Liability Company
Agreement, as originally executed and as amended and/or restated from time to
time.

     1.6 “Approval of the Members” means (i) prior to the Put Closing Date, the
affirmative vote, approval or consent of the Member(s) holding more than fifty
percent (50%) of the Class B Units and (ii) on or after the Put Closing Date,
the affirmative vote, approval or consent of the Member(s) holding more than
fifty percent (50%) of all Units.

     1.7 “Available Cash” means all cash and cash equivalents of the Company on
hand from time to time (including without limitation bank and deposit accounts
and short-term cash investments), excluding any portion thereof, as determined
by the Manager in its sole discretion, necessary or advisable to pay expenses or
liabilities or establish reserves, for purposes of operating, developing,
maintaining, or otherwise providing for the Company and its business and
affairs.

     1.8 “Basis” means the adjusted basis of an asset for federal income tax
purposes.

     1.9 “Board” has the meaning set forth in Section 5.2.1 of this Agreement.

     1.10 “Bresnan Communications” has the meaning set forth in the recitals to
this Agreement.

     1.11 “Bresnan Purchase Agreement” has the meaning set forth in the recitals
to this Agreement.

     1.12 “Cable Transmission Business” has the meaning set forth in Section 2.5
of this Agreement.

3



--------------------------------------------------------------------------------



 



     1.13 “Capital Account” means with respect to any Member the capital account
that the Company establishes and maintains for such Member pursuant to
Section 3.3 herein.

     1.14 “Capital Contribution” means, with respect to any Member, the amount
of money and the initial Gross Asset Value of any property (other than money)
contributed to the Company with respect to the interest in the Company held by
such Person. The principal amount of a promissory note which is not readily
traded on an established securities market and which is contributed to the
Company by the maker of the note (or a Person related to the maker of the note
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(c)) shall not be
included in the Capital Account of any Person until the Company makes a taxable
disposition of the note or until (and to the extent) principal payments are made
on the note, all in accordance with Regulations Section 1.704-1(b)(2)(iv)(d)(2).

     1.15 “CCI” means Charter Communications, Inc., a Delaware corporation.

     1.16 “CCI Exchange Agreement” means the Exchange Agreement dated as of the
Operative Date, by and among CCI, TCI Bresnan, TCID, and certain other Persons,
pursuant to which TCI Bresnan and TCID may exchange their Class A Preferred
Units for common stock of CCI.

     1.17 “CCV” has the meaning set forth in the recitals to this Agreement.

     1.18 “Certificate” means the Certificate of Formation of the Company
originally filed with the Delaware Secretary of State, as amended and/or
restated from time to time.

     1.19 “Charter HoldCo” has the meaning set forth in the recitals to this
Agreement.

     1.20 “Charter HoldCo Class C Common Member” means any member of Charter
HoldCo holding and to the extent that it holds Charter HoldCo Class C Common
Units.

     1.21 “Charter HoldCo Class C Common Units” means the membership units of
Charter HoldCo denominated “Class C Common.”

     1.22 “Charter HoldCo LLC Agreement” means that certain limited liability
company agreement of Charter HoldCo, as constituted as of the Operative Date.

     1.23 “Charter Holdings” has the meaning set forth in the recitals to this
Agreement.

     1.24 “Class A Member” means any Member holding and to the extent it holds
Class A Preferred Units.

     1.25 “Class A Preferred Units” means any Unit denominated “Class A
Preferred.”

     1.26 “Class B Member” means any Member holding and to the extent it holds
Class B Units.

     1.27 “Class B Units” means any Unit denominated “Class B.”

4



--------------------------------------------------------------------------------



 



     1.28 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, the provisions of succeeding law, and to the extent applicable, the
Regulations.

     1.29 “Company” has the meaning set forth in the recitals to this Agreement.

     1.30 “Company Minimum Gain” has the meaning ascribed to the term
“Partnership Minimum Gain” in Regulations Section 1.704-2(d).

     1.31 “Depreciation” means, for each Fiscal Year, an amount equal to the
federal income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such Fiscal Year, except that if the
Gross Asset Value of an asset differs from its Basis at the beginning of such
Fiscal Year, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning Basis; provided, however, that if the Basis of an asset at the
beginning of such Fiscal Year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Manager.

     1.32 “Effective Date” has the meaning set forth in the recitals to this
Agreement.

     1.33 “Fiscal Year” means the Company’s fiscal year, which shall be the
calendar year, or any portion of such period for which the Company is required
to allocate Net Profits, Net Losses, or other items of Company income, gain,
loss, or deduction pursuant hereto.

     1.34 “Gross Asset Value” means, with respect to any asset, the asset’s
Basis, except as follows:

          1.34.1 The initial Gross Asset Value of any asset contributed by a
Member to the Company shall be the gross fair market value of such asset, as
determined by the contributing Person and the Manager;

          1.34.2 The Gross Asset Values of all Company assets shall be adjusted
to equal their respective gross fair market values, as determined by the
Manager, as of the following times: (a) the acquisition of an additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution; (b) the distribution by the Company to a
Member of more than a de minimis amount of Property as consideration for an
interest in the Company; and (c) the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that
adjustments pursuant to clauses (a) and (b) above shall be made only if the
Manager reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company.

          1.34.3 The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of distribution as determined by the distributee and the Manager; and

          1.34.4 The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the Basis of such assets pursuant to
Code Section

5



--------------------------------------------------------------------------------



 



734(b) or Code Section 743(b), but only to the extent that such adjustments are
taken into account in determining Capital Accounts pursuant to
Regulation Section 1.704-1(b)(2)(iv)(m) and Section 1.44.6 hereof; provided,
however, that Gross Asset Values shall not be adjusted pursuant to this Section
1.34.4 to the extent the Manager determines that an adjustment pursuant to
Section 1.34.2 hereof is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
Section 1.34.4.

          If the Gross Asset Value of an asset has been determined or adjusted
pursuant to Section 1.34.1, Section 1.34.2, or Section 1.34.4 hereof, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Net Profits and Net Losses

     1.35 “Initial Members” means Charter Holdings, TCI Bresnan, and TCID.

     1.36 “Initial Priority Capital” means, with respect to each Member, the
amount, if any, set forth opposite such Member’s name on Schedule A.

     1.37 “Intercompany Indebtedness” has the meaning set forth in Section
5.3.15.

     1.38 “Manager” means one or more managers who are designated from time to
time as provided in Section 5.1.1.

     1.39 “Member” means each Person who (a) is an Initial Member, has been
admitted to the Company as a Member in accordance with this Agreement, or is an
assignee who has become a Member in accordance with Article VII, and (b) has not
retired, resigned, withdrawn, been expelled or removed, or, if other than an
individual, dissolved.

     1.40 “Member Nonrecourse Debt” has the meaning ascribed to the term
“Partner Nonrecourse Debt” in Regulations Section 1.704-2(b)(4).

     1.41 “Member Nonrecourse Debt Minimum Gain” means an amount, with respect
to each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).

     1.42 “Member Nonrecourse Deductions” means items of Company loss,
deduction, or Code Section 705(a)(2)(B) expenditures that are attributable to
Member Nonrecourse Debt or to other liabilities of the Company owed to or
guaranteed by a Member (or a related person within the meaning of Regulations
Section 1.752-4(b)) to the extent that no other Member bears the economic risk
of loss.

     1.43 “Membership Interest” means a Member’s entire interest in the Company
including the Member’s right to share in income, gains, losses, deductions,
credits, or similar items of, and to receive distributions from, the Company
pursuant to this Agreement and the Act, the right to vote or participate in the
management of the Company to the extent herein provided or as specifically
required by the Act, and the right to receive information concerning the
business and affairs of the Company.

6



--------------------------------------------------------------------------------



 



     1.44 “Net Profits” and “Net Losses” mean, for each Fiscal Year, an amount
equal to the Company’s taxable income or loss for such Fiscal Year, determined
in accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

          1.44.1 Any income of the Company that is exempt from federal income
tax and not otherwise taken into account in computing Net Profits or Net Losses
pursuant to this definition shall be added to such taxable income or loss;

          1.44.2 Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Net Profits or Net Losses pursuant to this definition shall be
subtracted from such taxable income or loss;

          1.44.3 In the event the Gross Asset Value of any Company asset is
adjusted as a result of the application of Regulations
Section 1.704-1(b)(2)(iv)(e) or Regulations Section 1.704-1(b)(2)(iv)(f), the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Net Profits or Net Losses;

          1.44.4 Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the Basis of such Property differs from its Gross Asset
Value;

          1.44.5 In lieu of the depreciation, amortization, and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation in accordance with Section 1.31
hereof;

          1.44.6 To the extent an adjustment to the Basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the Basis of the asset) or loss (if
the adjustment decreases the Basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Profits or
Net Losses; and

          1.44.7 Notwithstanding any other provision of this definition, any
items that are specially allocated pursuant to Section 6.3 or 6.4 hereof shall
not be taken into account in computing Net Profits or Net Losses (the amounts of
the items of Company income, gain, loss, or deduction available to be specially
allocated pursuant to any provision of this Agreement shall be determined by
applying rules analogous to those set forth in Sections 1.44.1 through 1.44.6
above).

The foregoing definition of Net Profits and Net Losses is intended to comply
with the provisions of Regulations Section 1.704-1(b) and shall be interpreted
consistently therewith. In the event the Manager determines that it is prudent
to modify the manner in which Net

7



--------------------------------------------------------------------------------



 



Profits and Net Losses are computed in order to comply with such Regulations,
the Manager may make such modification.

     1.45 “Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1).

     1.46 “Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

     1.47 “One-for-One Conditions” has the meaning set forth in Section 3.6.3.

     1.48 “Operative Date” has the meaning set forth in the recitals to this
Agreement.

     1.49 “Percentage Interest” means, (i) prior to the Put Closing Date, with
respect to each Member holding Class B Units, the percentage equal to the number
of Class B Units held by such Member divided by the total number of Class B
Units held by all Members, and (ii) on or after the Put Closing Date, with
respect to each Member, the percentage equal to the number of Units held by such
Member divided by the total number of Units held by all Members.

     1.50 “Person” means any individual, general partnership, limited
partnership, limited liability company, limited liability partnership,
corporation, trust, estate, real estate investment trust, association, or other
entity.

     1.51 “Post-Year 2005 Allocations” has the meaning set forth in Section
6.4.1 of this Agreement.

     1.52 “Priority Rate” means, with respect to any period for which Priority
Return is being determined, two percent (2%) per annum.

     1.53 “Priority Return” means, with respect to each Member having Adjusted
Priority Capital, an amount determined by applying the Priority Rate to the
average daily balance of such Member’s Adjusted Priority Capital from time to
time during the period to which the Priority Return relates, determined on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of
days in the period for which the Priority Return is being determined. Priority
Return shall commence as of the Operative Date and shall be cumulative but not
compounded.

     1.54 “Property” means all real and personal property acquired by the
Company and any improvements thereto, and shall include both tangible and
intangible property.

     1.55 “Put” has the meaning set forth in the recitals to this Agreement.

     1.56 “Put Closing Date” means the date of the Transfer of Class A Preferred
Units by TCI Bresnan and/or TCID (i) to Paul G. Allen and/or any of his
Affiliates pursuant to the Put or otherwise, or (ii) to CCI, in exchange for
common stock of CCI, pursuant to the CCI Exchange Agreement.

8



--------------------------------------------------------------------------------



 



     1.57 “Regulations” means the regulations currently in force from time to
time as final or temporary that have been issued by the U.S. Department of the
Treasury pursuant to its authority under the Code. If a word or phrase is
defined in this Agreement by cross-referencing the Regulations, then to the
extent the context of this Agreement and the Regulations require, the term
“Member” shall be substituted in the Regulations for the term “partner”, the
term “Company” shall be substituted in the Regulations for the term
“partnership”, and other similar conforming changes shall be deemed to have been
made for purposes of applying the Regulations.

     1.58 “Regulatory Allocations” has the meaning set forth in Section 6.4.1.

     1.59 “Remedial Method” means the “remedial allocation method” described in
Regulations Section 1.704-3(d).

     1.60 “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association, joint venture or other
business entity of which (i) if a corporation, (x) ten percent (10%) or more of
the total voting power of shares of stock entitled to vote in the election of
directors thereof or (y) ten percent (10%) or more of the value of the equity
interests is at the time owned or controlled, directly or indirectly, by the
Person or one or more of its Subsidiaries, or (ii) if a limited liability
company, partnership, association or other business entity, ten percent (10%) or
more of the partnership or other similar ownership interests thereof is at the
time owned or controlled, directly or indirectly, by the Person or one or more
of its subsidiaries. The Person shall be deemed to have a ten percent (10%) or
greater ownership interest in a limited liability company, partnership,
association or other business entity if the Person is allocated ten percent
(10%) or more of the limited liability company, partnership, association or
other business entity gains or losses or shall be or control the Person managing
such limited liability company, partnership, association or other business
entity.

     1.61 “Target Capital Account” has the meaning set forth in Section 6.4.1 of
this Agreement.

     1.62 “Tax Loan” has the meaning set forth in Section 4.7.1.

     1.63 “Tax Loan Amount” has the meaning set forth in Section 4.7.1.

     1.64 “TCI Bresnan” has the meaning set forth in the recitals to this
Agreement.

     1.65 “TCID” has the meaning set forth in the recitals to this Agreement.

     1.66 “Tentative Taxable Income” and “Tentative Tax Loss” have the meanings
set forth in Section 6.3.8 of this Agreement.

     1.67 “Traditional Method” means the “traditional method” of making Code
Section 704(c) allocations described in Regulations Section 1.704-3(b).

     1.68 “Transaction Documents” has the meaning set forth in Section 10.1.

9



--------------------------------------------------------------------------------



 



     1.69 “Transfer” means any direct or indirect sale, transfer, assignment,
hypothecation, encumbrance or other disposition, whether voluntary or
involuntary, whether by gift, bequest or otherwise. In the case of a
hypothecation, the Transfer shall be deemed to occur both at the time of the
initial pledge and at any pledgee’s sale or a sale by any secured creditor.

     1.70 “Units” means the units of Membership Interests issued by the Company
to its Members, which entitle the Members to certain rights as set forth in this
Agreement.

ARTICLE II

ORGANIZATIONAL MATTERS

     2.1 Formation. Pursuant to the Act, the Company has been formed as a
Delaware limited liability company under the laws of the State of Delaware. The
rights and liabilities of the Members shall be determined pursuant to the Act
and this Agreement. To the extent that the rights or obligations of any Member
are different by reason of any provision of this Agreement than they would be in
the absence of such provision, this Agreement shall, to the extent permitted by
the Act, control.

     2.2 Name. The name of the Company shall be “CC VIII, LLC.” The business and
affairs of the Company may be conducted under that name or, upon compliance with
applicable laws, any other name that the Manager may deem appropriate or
advisable. The Manager shall file any fictitious name certificates and similar
filings, and any amendments thereto, that may be appropriate or advisable.

     2.3 Term. The term of the Company shall commence on the date of the filing
of the Certificate with the Delaware Secretary of State and shall continue until
the Company is dissolved in accordance with the provisions of this Agreement.

     2.4 Principal Office; Registered Agent. The principal office of the Company
shall be as determined by the Manager. The Company shall continuously maintain a
registered agent and office in the State of Delaware as required by the Act. The
registered agent and office shall be as stated in the Certificate or as
otherwise determined by the Manager.

     2.5 Purpose of Company. The Company may carry on any lawful business,
purpose, or activity that may be carried on by a limited liability company under
applicable law; provided, however, that, until all outstanding shares of class B
common stock of CCI have been converted into shares of class A common stock of
CCI in accordance with Clause (b)(viii) of Article Fourth of CCI’s certificate
of incorporation as constituted as of November 12, 1999, without the Approval of
the Members, the Company shall not engage directly or indirectly, including
without limitation through any Subsidiary, in any business other than the Cable
Transmission Business (as defined below) and as a member of, and subscriber to,
the portal joint venture with Broadband Partners. “Cable Transmission Business”
means the transmission of video, audio (including telephony) and data over cable
television systems owned, operated or managed by the Company or its
Subsidiaries; provided, that the

10



--------------------------------------------------------------------------------



 



businesses of RCN Corporation and its Subsidiaries shall not be deemed to be a
Cable Transmission Business.

ARTICLE III

CAPITAL CONTRIBUTIONS AND UNITS

     3.1 Capital Contributions.

          3.1.1 On the Operative Date, in connection with the closing of the
transactions contemplated by the Bresnan Purchase Agreement, each of Charter
Holdings, TCI Bresnan, and TCID contributed to the capital of the Company all of
its rights, title, and interest in, to, and under its entire partnership
interest in Bresnan Communications in exchange for Fifty-Six Million Five
Hundred Sixty-Two Thousand Three Hundred Sixty-Seven (56,562,367) Class B Units,
Nine Million Ninety-Eight Thousand Six (9,098,006) Class A Preferred Units, and
Fifteen Million One Hundred Seventeen Thousand Seven Hundred Forty-Three
(15,117,743) Class A Preferred Units, respectively. (In the case of TCID, such
contribution was made following the sale of a portion of the partnership
interest formerly held by it to Charter HoldCo under the Bresnan Purchase
Agreement.) On June 1, 2001, pursuant to the Bresnan Purchase Agreement, (i) TCI
Bresnan received Twenty-One Thousand Eight Hundred Sixty-Four (21,864)
additional Class A Preferred Units, and (ii) TCID received Thirty-Six Thousand
Three Hundred Thirty (36,330) additional Class A Preferred Units, effective as
of the Operative Date.

          3.1.2 On December 22, 2000, pursuant to that certain Contribution and
Assignment Agreement by and between Charter Holdings and CCV and that certain
Joinder Agreement executed by CCV, Charter Holdings transferred its entire
limited liability company interest in the Company to CCV, and CCV became a
Member of the Company.

          3.1.3 On January 2, 2001, pursuant to that certain Multi-Party
Contribution and Assignment Agreement by and among Charter Holdings, CCV, the
Company, and certain subsidiaries of the Company, CCV contributed certain assets
to the capital of the Company. On August 31, 2001, pursuant to that certain
Multi-Party Assignment and Contribution Agreement by and among Charter HoldCo,
Charter Holdings, CCV, the Company, and certain subsidiaries of the Company, CCV
contributed certain assets to the capital of the Company.

     3.2 Additional Capital Contributions. Except as provided in Section 3.1, no
Member shall be required to make any Capital Contributions. Subject to the
approval of the Manager, the Members may be permitted from time to time to make
additional Capital Contributions if it is determined that such additional
Capital Contributions are necessary or appropriate for the conduct of the
Company’s business and affairs, including without limitation expansion or
diversification. The Manager shall approve all aspects of any such additional
Capital Contribution, such as the amount and nature of the consideration to be
contributed to the Company, the resulting increase in interest to be received by
the contributing Member, the resulting dilution of interest to be incurred by
the other Members, and the extent to which Members will participate in the
allocations and distributions of the Company as a result thereof.

11



--------------------------------------------------------------------------------



 



     3.3 Capital Accounts. The Company shall establish an individual Capital
Account for each Member. The Company shall determine and maintain each Capital
Account in accordance with Regulations Section 1.704-1(b)(2)(iv) and, in
pursuance thereof, the following provisions shall apply:

          3.3.1 To each Member’s Capital Account there shall be credited such
Member’s Capital Contributions, such Member’s allocated share of Net Profits and
any items in the nature of income or gain that are specially allocated pursuant
to Section 6.3 or Section 6.4 hereof, and the amount of any Company liabilities
assumed by such Member or which are secured by any property distributed to such
Member;

          3.3.2 To each Member’s Capital Account there shall be debited the
amount of cash and the fair market value of any property distributed to such
Member pursuant to any provision of this Agreement, such Member’s allocated
share of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.3 or Section 6.4 hereof, and the
amount of any liabilities of such Member assumed by the Company or which are
secured by any property contributed by such Member to the Company;

          3.3.3 In the event all or a portion of a Membership Interest in the
Company is transferred in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred Membership Interest; and

          3.3.4 In determining the amount of any liability for purposes of
Sections 3.3.1 and 3.3.2 hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

          The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. In the event the Manager determines that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto, are computed in order to comply with such Regulations, the
Manager may make such modification.

     3.4 No Interest. No Member shall be entitled to receive any interest on
such Member’s Capital Contributions.

     3.5 No Withdrawal. No Member shall have the right to withdraw such Member’s
Capital Contributions or to demand and receive property of the Company or any
distribution in return for such Member’s Capital Contributions, except as may be
specifically provided in this Agreement or required by law.

     3.6 Units.

          3.6.1 Units shall consist of (i) Class A Preferred Units, (ii) Class B
Units, and any other classes of Units upon the Approval of the Members. Subject
to the terms of this Agreement, the Company may issue up to one billion
(1,000,000,000) units of each class of Units.

12



--------------------------------------------------------------------------------



 



          3.6.2 Class A Preferred Units and Class B Units.

               (a) As of the Effective Date, the aggregate number of Class B
Units held by CCV is Fifty Six Million Five Hundred Sixty-Two Thousand Three
Hundred Sixty Seven (56,562,367).

               (b) As of the Effective Date, the aggregate number of Class A
Preferred Units held by TCI Bresnan is Nine Million One Hundred Nineteen
Thousand Eight Hundred Seventy (9,119,870).

               (c) As of the Effective Date, the aggregate number of Class A
Preferred Units held by TCID is Fifteen Million One Hundred Fifty-Four Thousand
Seventy-Three (15,154,073).

          3.6.3 Notwithstanding any provision of this Agreement to the contrary,
if the common units of Charter HoldCo are subdivided (by any split,
distribution, reclassification, recapitalization or otherwise) or combined (by
reverse split, reclassification, recapitalization or otherwise) or if for any
other reason the One-for-One Conditions are not met, the Units shall be
similarly subdivided or combined or adjusted so that the One-for-One Conditions
are met at all times. On any date, the “One-for-One Conditions” shall be deemed
satisfied if, on such date, the number of Class A Preferred Units held by TCI
Bresnan and TCID (assuming that they did not transfer any such Units issued to
them pursuant to the Bresnan Purchase Agreement) is equal to the aggregate
number of Charter HoldCo Class C Common Units that TCI Bresnan and TCID would
have held on such date assuming (i) that they received a number of Charter
HoldCo Class C Common Units equal to the number of Class A Preferred Units
received by them under the Bresnan Purchase Agreement, and (ii) that they did
not transfer any such Charter HoldCo Class C Common Units. The Manager is
authorized to take any action necessary, desirable, or convenient to effectuate
the foregoing.

          3.6.4 Notwithstanding any provision to the contrary in this Agreement,
prior to the Put Closing Date, Class A Preferred Units may be held only by TCI
Bresnan or TCID, or any Person controlled by AT&T Corp. to which either TCI
Bresnan or TCID transfers any Class A Preferred Units pursuant to Section 7.2.1.

     3.7 Equal Treatment. In any transaction triggering the rights of the
Charter HoldCo Class C Common Members under Section 3.7 of the Charter HoldCo
LLC Agreement, Class A Members shall be accorded the same rights or effectively
the same rights as the Charter HoldCo Class C Common Members to the extent
reasonably practicable. In implementing the foregoing provision, the Company
shall take into consideration the fact that Class A Members own equity interests
in the Company, a subsidiary of Charter HoldCo, rather than equity interests in
Charter HoldCo. For instance, if Charter HoldCo Class C Common Members have a
right to have certain of their Class C Common Units redeemed by Charter HoldCo
under Section 3.7 of the Charter HoldCo LLC Agreement, Class A Members shall
have the right to cause the Company to redeem or acquire such Class A Members’
Class A Preferred Units on effectively the same terms. Notwithstanding anything
to the contrary in this Agreement, if CCV or its Affiliate contributes cash or
assets to the Company and the Company issues Units to such Person, the

13



--------------------------------------------------------------------------------



 



Class A Members shall not have any preemptive right to purchase any of such
newly-issued Units. This Section 3.7 shall not apply on or after the Put Closing
Date.

ARTICLE IV

MEMBERS

     4.1 Limited Liability. Except as required under the Act or as expressly set
forth in this Agreement, no Member shall be personally liable for any debt,
obligation, or liability of the Company, whether that debt, obligation, or
liability arises in contract, tort or otherwise.

     4.2 Admission of Additional Members. Without the need for any additional
act or consent of any Person, CCV, TCI Bresnan, and TCID shall continue to be
members of the Company. Except as set forth in Article VII, no additional
Members shall be admitted unless approved by the Manager and the Approval of the
Members. No additional Member shall become a Member until such additional Member
has made any required Capital Contribution and has become a party to this
Agreement, and substitute Members may be admitted only in accordance with
Article VII. The Members acknowledge that the admission of such new Members or
the issuance of additional Membership Interests to pre-existing Members may
dilute the Percentage Interests of the Members.

     4.3 Meetings of Members.

          4.3.1 No annual or regular meetings of the Members as such shall be
required; if convened, however, meetings of the Members may be held at such
date, time, and place as the Manager or as the Member or Members who properly
noticed such meeting, as the case may be, may fix from time to time. At any
meeting of the Members, the Chairman of the Board (or, if there is no Chairman
or the Chairman so elects, a person appointed by the Manager) shall preside at
the meeting and shall appoint another person to act as secretary of the meeting.
The secretary of the meeting shall prepare written minutes of the meeting, which
shall be maintained in the books and records of the Company.

          4.3.2 A meeting of the Members may be called at any time by the
Manager, or by any Member or Members holding more than (i) prior to the Put
Closing Date, twenty percent (20%) of Class B Units, and (ii) on or after the
Put Closing Date, twenty percent (20%) of all Units, for the purpose of
addressing any matter on which the Approval of the Members is required or
permitted under this Agreement.

          4.3.3 Notice of any meeting of the Members shall be sent or otherwise
given by the Manager to the Members in accordance with this Agreement not less
than ten (10) nor more than sixty (60) days before the date of the meeting. The
notice shall specify the place, date, and hour of the meeting and the general
nature of the business to be transacted. Except as the Members may otherwise
agree, no business other than that described in the notice may be transacted at
the meeting.

          4.3.4 Attendance in person of a Member at a meeting shall constitute a
waiver of notice of that meeting, except when the Member objects, at the
beginning of the meeting, to the transaction of any business because the meeting
is not duly called or

14



--------------------------------------------------------------------------------



 



convened, and except that attendance at a meeting is not a waiver of any right
to object to the consideration of matters not included in the notice of the
meeting if that objection is expressly made at the meeting. Neither the business
to be transacted nor the purpose of any meeting of Members need be specified in
any written waiver of notice. The Members may participate in any meeting of the
Members by means of conference telephone or similar means as long as all Members
can hear one another. A Member so participating shall be deemed to be present in
person at the meeting.

          4.3.5 Any action that can be taken at a meeting of the Members may be
taken without a meeting if a consent in writing setting forth the action so
taken is signed and delivered to the Company by Members representing not less
than the minimum number of Units necessary under this Agreement to approve the
action. The Manager shall notify Members of all actions taken by such consents,
and all such consents shall be maintained in the books and records of the
Company.

     4.4 Voting by Members. The Members, acting solely in their capacities as
Members, shall have the right to vote on, consent to, or otherwise approve only
those matters as to which this Agreement or the Act specifically requires such
approval. A Member may vote in person or by proxy executed in writing by the
Member or by a duly authorized attorney-in-fact. Except as otherwise
specifically provided in this Agreement, the Approval of the Members shall be
all that is required as to all matters, including merger, consolidation, and
conversion, as to which the vote, consent, or approval of the Members is
required or permitted under this Agreement or the Act.

     4.5 Members Are Not Agents. No Member acting solely in the capacity of a
Member is an agent of the Company, nor can any Member acting solely in the
capacity of a Member bind the Company or execute any instrument on behalf of the
Company.

     4.6 No Withdrawal. Except as provided in Articles VII and IX hereof, no
Member may withdraw, retire, or resign from the Company without the prior
Approval of the Members.

     4.7 Loans to Members.

          4.7.1 General. If a Member is, or reasonably expects to be, allocated
taxable income described in Section 4.7.2 or 4.7.3, then upon such Member’s
request, the Company, subject to the provisions of this Section 4.7, shall make
a loan (“Tax Loan”) to such Member in an amount (“Tax Loan Amount”) no greater
than the amount reasonably sufficient to enable such Member to fund its tax
liability, or estimated tax payments, resulting from the allocation of such
taxable income on the later of (i) five days before each of April 15, June 15,
September 15, and December 15 for estimated tax payments and March 15 for final
tax payments, and (ii) the date such Member requests the funding of such Tax
Loan, which date shall be no later than one hundred fifty (150) days after the
end of the taxable year in which the taxable income arises; provided, however,
that in the case of Tax Loans made with respect to estimated income tax
payments, the Tax Loan Amount shall be no greater than the amount of estimated
taxes actually paid by the Member receiving the loan and that such Member shall
provide to the Company reasonable documentation of the portion of its actual
estimated tax payment attributable to the taxable income described

15



--------------------------------------------------------------------------------



 



above. The Tax Loan shall be secured by a first priority security interest in
all of such Member’s Units and may be prepaid at any time prior to the due date.

          4.7.2 Interest-Free Loan. With respect to any taxable year ending
prior to February 14, 2002, if a Member is allocated any taxable income arising
from a sale or other disposition (other than in the ordinary course of business)
of the Property contributed by such Member pursuant to Code Section 704(c),
other than taxable income arising from a fully taxable sale or disposition for
which such Member has elected to receive an interest-bearing Tax-Loan under
Section 4.7.3, then (i) the Tax Loan for such tax liability shall be due and
payable to the Company no later than ninety (90) days after February 14, 2002
(or if a Class A Member exercises the Put, then the Put Closing Date) and shall
be interest-free, and (ii) the Tax Loan Amount due shall be reduced by the
amount of income taxes paid by the Member attributable to its recognition of
imputed income under the interest-free Tax Loan.

          4.7.3 Non-Section 704(c) Loan. With respect to any taxable year ending
prior to February 14, 2010, if a Member is allocated (i) any taxable income
other than, in the case of a Class A Member prior to the Put Closing Date, any
taxable income required to be taken into account in determining the allocation
of items of income from operations to such Member under Section 6.3.8, or (ii)
any taxable income arising from a fully taxable sale or disposition (other than
in the ordinary course of business) of the Property contributed by such Member
pursuant to Section 704(c) other than an amount for which the Member has elected
to receive an interest-free Tax Loan pursuant to Section 4.7.2, then the Tax
Loan for such tax liability shall be due and payable to the Company no later
than February 14, 2010 and shall bear interest, compounded annually at a rate
per annum equal to the applicable federal rate under Code Section 1274(d) for a
loan due on February 14, 2010 plus 100 basis points.

          4.7.4 Acceleration of Repayment. Notwithstanding anything to the
contrary in this Section 4.7, (i) if the Company makes any distributions to the
Members pursuant to Section 6.8 or otherwise, the amount of each Member’s
outstanding Tax Loan Amount equal to the amount of distributions made to such
Member pursuant to Section 6.8 or otherwise shall become due and payable to the
Company immediately, and (ii) if any Member sells, transfers, or exchanges any
of its Units (in the case of a Class A Member prior to the Put Closing Date,
other than to an entity controlled by AT&T Corp. which entity assumes the Tax
Loan attributable to the transferred Units), the amount of such Member’s
outstanding Tax Loan Amount up to the fair market value of the Units sold,
transferred, or exchanged shall become due and payable to the Company
immediately; provided, however, that in the event that prior to the Put Closing
Date a Class A Member exchanges its Class A Preferred Units for CCI common stock
pursuant to the CCI Exchange Agreement and not all shares of CCI common stock
received in such exchange are permitted by CCI to be sold pursuant to a
securities registration, only the amount of such Member’s outstanding Tax Loan
Amount up to the excess, if any, of (i) the fair market value of CCI’s common
stock received by such Member that is permitted to be sold, over (ii) forty-six
percent (46%) of the fair market value of all CCI common stock received by such
Member in the exchange shall become due and payable immediately. In the case
described in the proviso of the preceding sentence, the Company shall receive a
security interest in the unsold CCI common stock held by the Member, and as soon
as any shares of CCI common stock not permitted to be

16



--------------------------------------------------------------------------------



 



sold at the time of the exchange become eligible for sale pursuant to a
securities registration, such Member’s outstanding Tax Loan Amount up to the
excess, if any, of (i) the sum of (x) the fair market value of all CCI common
stock received by such Member that is still held by such Member and that is now
permitted to be sold, and (y) the aggregate sales proceeds of all CCI common
stock received by such Member that has been sold, over (ii) the sum of (a)
forty-six percent (46%) of the fair market value of all CCI common stock
received by such Member in the exchange and (b) any Tax Loan Amount previously
paid pursuant to the proviso of the preceding sentence or this sentence shall
become due and payable immediately.

          4.7.5 Loan Documentation; Miscellaneous. A Member receiving a Tax Loan
shall cooperate with the Company to document the respective parties’ rights and
obligations under the Tax Loan including, without limitation, definitive loan
documentation providing for and perfecting a security interest as contemplated
by Section 4.7.1; provided that the funding of such Tax Loan will not be delayed
pending the signing and delivery of such definitive documentation.
Notwithstanding any provision to the contrary in Section 4.7, (i) the Company
shall not make a Tax Loan to any Member if the loan would breach, or with the
passage of time or the giving of notice result in a breach of, any contractual
covenants of the Company or its Subsidiaries, and (ii) a Member entitled to
receive a Tax Loan from the Company may waive its right to receive the loan. The
Company shall negotiate the contractual covenants of the Company and its
Subsidiaries in good faith so that the Company would be permitted to make such a
Tax Loan.

ARTICLE V

MANAGEMENT AND CONTROL OF THE COMPANY

          5.1.1 Management of the Company by Manager. The Members hereby
unanimously confirm the election of CCI or its successor-in-interest which
acquires directly or indirectly substantially all of the assets or businesses of
CCI, as the Company’s Manager. No additional or substitute Person may be elected
as Manager without the Approval of the Members. No Person may be elected as
Manager in addition to or in substitution of CCI, other than an Affiliate of
Paul G. Allen or its successor-in-interest which acquires directly or indirectly
substantially all of the assets or businesses of such an Affiliate, prior to the
Put Closing Date without the approval of the Members owning a majority of each
class of Units and on or after the Put Closing Date without the Approval of the
Members; provided, however, that prior to the Put Closing Date no approval of
the Class A Preferred Members shall be required if there are outstanding fewer
than ten percent (10%) of the Class A Preferred Units acquired by the Class A
Preferred Members pursuant to the Bresnan Purchase Agreement. Except as
otherwise required by applicable law and as provided in Section 5.2 with respect
to the Board, the powers of the Company shall at all times be exercised by or
under the authority of, and the business, property and affairs of the Company
shall be managed by, or under the direction of, the Manager.

          5.1.2 The Manager shall be authorized to elect, remove or replace
directors and officers of the Company, who, subject to the direction of the
Manager, shall have such authority with respect to the management of the
business and affairs of the Company as set

17



--------------------------------------------------------------------------------



 



forth herein or as otherwise specified by the Manager in a resolution or
resolutions of the Manager.

          5.1.3 Except as otherwise required by applicable law, the Manager
shall be authorized to execute or endorse any check, draft, evidence of
indebtedness, instrument, obligation, note, mortgage, contract, agreement,
certificate or other document on behalf of the Company. The Manager may delegate
its authority under this Section 5.1.3 to the officers of the Company.

          5.1.4 No annual or regular meetings of the Manager are required. The
Manager may, by written consent and without prior notice (provided that prompt
subsequent notice is given to the Members), take any action which it is
otherwise required to take at a meeting.

          5.1.5 Except as provided in this Agreement, the Manager’s duty of care
in the discharge of its duties to the Company and the Members is limited to
discharging its duties pursuant to this Agreement in good faith, with the care a
corporate director of like position would exercise under similar circumstances,
in the manner it reasonably believes to be in the best interests of the Company.
In discharging its duties, the Manager shall not be liable to the Company or to
any Member for any act or omission performed or omitted by such Person in good
faith on behalf of, or in connection with the business and affairs of, the
Company and in a manner reasonably believed to be within the scope of authority
conferred on such Person by this Agreement, except that such Person shall be
liable in respect of any loss, damage, or claim incurred by such Person by
reason of such Person’s fraud, deceit, reckless or intentional misconduct, gross
negligence, or a knowing violation of law with respect to such acts or
omissions.

     5.2 Board of Directors.

          5.2.1 Notwithstanding Section 5.1.1 above, the Manager may delegate
its power to manage the business of the Company to a Board of Directors (the
“Board”) which, subject to the limitations set forth below, shall have the
authority to exercise all such powers of the Company and do all such lawful acts
and things as may be done by a manager of a limited liability company under the
Act and as are not by statute, by the Certificate, or by this Agreement directed
or required to be exercised or done by the Manager. The rights and duties of the
members of the Board may not be assigned or delegated to any person or entity.

          5.2.2 Except as otherwise provided herein, members of the Board shall
possess and may exercise all the powers and privileges and shall have all of the
obligations and duties to the Company and the Members granted to or imposed on
directors of a corporation organized under the laws of the State of Delaware.

          5.2.3 The number of directors shall initially be one (1), which number
may be changed from time to time by the Manager. The director as of the date
hereof shall be Carl Vogel.

          5.2.4 Each director shall be appointed by the Manager and shall serve
in such capacity until the earlier of his resignation, removal or replacement by
the Manager.

18



--------------------------------------------------------------------------------



 



          5.2.5 No director shall be entitled to any compensation for serving as
a director. No fee shall be paid to any director for attendance at any meeting
of the Board; provided, however, that the Company may reimburse directors for
the actual reasonable costs incurred in such attendance.

     5.3 Consent Required. The affirmative vote, approval, consent or
ratification of the Manager shall be required to:

          5.3.1 alter the primary purposes of the Company as set forth in
Section 2.5;

          5.3.2 issue membership interests in the Company to any Person and
admit such Person as a Member;

          5.3.3 enter into or amend any agreement which provides for the
management of the business or affairs of the Company by a Person other than the
Manager;

          5.3.4 change or reorganize the Company into any other legal form;

          5.3.5 amend this Agreement;

          5.3.6 approve a merger or consolidation with another Person;

          5.3.7 sell all or substantially all of the assets of the Company;

          5.3.8 change the status of the Company from one in which management is
vested in the Manager to one in which management is vested in the Members or in
any other manager, other than as may be delegated to the Board and the officers
hereunder;

          5.3.9 possess any Company property or assign the rights of the Company
in specific Company property for other than a Company purpose;

          5.3.10 operate the Company in such a manner that the Company becomes
an “investment company” for purposes of the Investment Company Act of 1940;

          5.3.11 except as otherwise provided or contemplated herein, enter into
any agreement to acquire property or services from any Person who is a director
or officer;

          5.3.12 settle any litigation or arbitration with any third party, any
Member, or any Affiliate of any Member, except for any litigation or arbitration
brought or defended in the ordinary course of business where the present value
of the total settlement amount or damages will not exceed Five Million Dollars
($5,000,000);

          5.3.13 materially change any of the tax reporting positions or
elections of the Company;

          5.3.14 make or commit to any expenditures which, individually or in
the aggregate, exceed or are reasonably expected to exceed the Company’s total
budget (as approved by the Manager) by the greater of five percent (5%) of such
budget or Five Million Dollars ($5,000,000); or

19



--------------------------------------------------------------------------------



 



          5.3.15 make or incur any secured or unsecured indebtedness which,
individually or in the aggregate, exceeds Five Million Dollars ($5,000,000),
provided that this restriction shall not apply to (i) any refinancing or
amendment to existing indebtedness which does not increase total borrowing,
(ii) any indebtedness to (or guarantee of indebtedness of) any company
controlled by or under common control with the Company (“Intercompany
Indebtedness”), (iii) the pledge of any assets to support any otherwise
permissible indebtedness of the Company or any Intercompany Indebtedness or
(iv) indebtedness necessary to finance a transaction or purchase approved by the
Manager.

     5.4 Board of Director Meetings.

          5.4.1 Regular Meetings. Regular meetings of the Board may be held
without notice at such time and at such place as shall from time to time be
determined by the Board, but not less often than annually.

          5.4.2 Special Meetings. Special meetings of the Board may be called by
the president or any member of the Board on twenty-four (24) hours’ notice to
each director; special meetings shall be called by the president or secretary in
like manner and on like notice on the written request of Members holding a
majority of the Common Units held by all Members. Notice of a special meeting
may be given by facsimile.

          5.4.3 Telephonic Meetings. Members of the Board may participate in any
regular or special meeting of the Board, by means of conference telephone or
similar communications equipment, by means of which all persons participating in
the meeting can hear each other. Participation in a meeting pursuant to this
Section 5.4.3 will constitute presence in person at such meeting.

          5.4.4 Quorum. At all meetings of the Board, a majority of the
directors shall constitute a quorum for the transaction of business, and the act
of a majority of the directors present at any meeting at which there is a quorum
shall be the act of the Board, except as may be otherwise specifically provided
by statute, the Certificate or this Agreement. If a quorum is not present at any
meeting of the Board, the directors present thereat may adjourn the meeting from
time to time until a quorum shall be present. Notice of such adjournment shall
be given to any director not present at such meeting.

          5.4.5 Action Without Meeting. Unless otherwise restricted by the
Certificate or this Agreement, any action required or permitted to be taken at
any meeting of the Board may be taken without a meeting if all members of the
Board consent thereto in writing and such written consent is filed with the
minutes of proceedings of the Board.

     5.5 Board’s Duty of Care. Except as provided in this Agreement, the
director’s duty of care in the discharge of his duties to the Company and the
Members is limited to discharging his duties pursuant to this Agreement in good
faith, with the care a corporate director of like position would exercise under
similar circumstances, in the manner he reasonably believes to be in the best
interests of the Company. In discharging his duties, the director shall not be
liable to the Company or to any Member for any act or omission performed or
omitted by such director in good faith on behalf of, or in connection with the
business and affairs of, the Company and in a manner reasonably believed to be
within the

20



--------------------------------------------------------------------------------



 



scope of authority conferred on such director by this Agreement, except that
such director shall be liable in respect of any loss, damage, or claim incurred
by such director by reason of such Person’s fraud, deceit, reckless or
intentional misconduct, gross negligence, or a knowing violation of law with
respect to such acts or omissions.

     5.6 Officers.

          5.6.1 Officers. The officers shall be a President, a Treasurer and a
Secretary, and such other additional officers, including a Chairman of the
Board, one or more Chairmen, Vice Presidents, Assistant Secretaries and
Assistant Treasurers as the Board, the Manager or the President may from time to
time elect. Any two or more offices may be held by the same individual.

          5.6.2 Election and Term. The President, Treasurer and Secretary shall
be elected by and shall hold office at the pleasure of the Board or the Manager.
The Board, the Manager or the President may elect such other officers and agents
as it shall deem desirable, who shall hold office at the pleasure of the Board,
the Manager or the President, and who shall have such authority and shall
perform such duties as from time to time shall be prescribed by the Board, the
Manager or the President.

          5.6.3 Removal. Any officer may be removed by the affirmative vote of
the Manager or the affirmative vote of at least a majority of the directors then
in office, with or without cause, for any reason or for no reason. Any officer
other than the President, the Treasurer or the Secretary may be removed by the
President, with or without cause, for any reason or for no reason.

          5.6.4 Duties and Authority of Officers.

               (a) President. The President shall be the chief executive officer
and (if no other person has been appointed as such) the chief operating officer
of the Company; shall preside at all meetings of the Members and directors;
shall have general supervision and active management of the business and
finances of the Company; shall see that all orders and resolutions of the Board
or the Manager are carried into effect; subject, however, to the right of the
directors to delegate any specific powers to any other officer or officers. In
the absence of direction by the Board or Manager to the contrary, the President
shall have the power to vote all securities held by the Company and to issue
proxies therefor. In the absence or disability of the President, any Chairman
(if any) or, if there is no Chairman, the most senior available officer
appointed by the Board or the Manager shall perform the duties and exercise the
powers of the President with the same force and effect as if performed by the
President, and shall be subject to all restrictions imposed upon him.

               (b) Vice President. Each Vice President, if any, shall perform
such duties as shall be assigned to him or her and shall exercise such powers as
may be granted to him or her by the Manager, the Board or by the President of
the Company. In the absence of direction by the Board, the Manager or the
President to the contrary, the any Senior Vice President shall have the power to
vote all securities held by the Company and to issue proxies therefor.

21



--------------------------------------------------------------------------------



 



               (c) The Secretary. The Secretary shall give, or cause to be
given, a notice as required of all meetings of the Members and of the Board. The
Secretary shall keep or cause to be kept, at the principal executive office of
the Company or such other place as the Board may direct, a book of minutes of
all meetings and actions of Directors and Members. The minutes shall show the
time and place of each meeting, whether regular or special (and, if special, how
authorized and the notice given), the names of those present at directors’
meetings, the number of shares present or represented at shareholders’ meetings,
and the proceedings thereof. The Secretary shall perform such other duties as
may be prescribed from time to time by the Manager or the Board.

               (d) The Treasurer. The Treasurer shall have custody of the
Company funds and securities and shall keep or cause to be kept full and
accurate accounts of receipts and disbursements in books of the Company to be
maintained for such purpose; shall deposit all moneys and other valuable effects
of the Company in the name and to the credit of the Company in depositories
designated by the Manager or the Board; and shall disburse the funds of the
Company as may be ordered by the Manager or the Board.

               (e) The Chairmen. Each Chairman, if any, shall perform such
duties as shall be assigned, and shall exercise such powers as may be granted to
him or her by the Manager or the Board.

     5.7 Liability of Member, Manager, or Officer. No Member, Manager, or
officer of the Company shall be personally liable under any judgment of a court,
or in any other manner, for any debt, obligation, or liability of the Company,
whether that debt, obligation, or liability arises in contract, tort, or
otherwise, solely by reason of participating in the management of the Company or
being an officer of the Company or both. Except as otherwise provided in this
Agreement, no Member, Manager, or officer shall be liable to the Company or to
any Member for any loss or damage sustained by the Company or any Member in his
capacity as such, unless the loss or damage shall have been the result of fraud,
deceit, reckless or intentional misconduct, gross negligence, or a knowing
violation of law by the Member, Manager, or officer.

     5.8 Indemnification.

          5.8.1 Indemnification. To the extent permitted by applicable law, a
Member (and its respective officers, directors, agents, shareholders, members,
partners, and Affiliates), Manager (and its respective officers, directors,
agents, shareholders, members, partners, and Affiliates), director of the
Company, or officer of the Company shall be entitled to indemnification from the
Company for any loss, damage, or claim incurred by such Person by reason of any
act or omission performed or omitted by such Person in good faith on behalf of,
or in connection with the business and affairs of, the Company and in a manner
reasonably believed to be within the scope of authority conferred on such Person
by this Agreement and, if applicable, the Approval of the Members or
authorizations of the Manager or the Board, except that no such Person shall be
entitled to be indemnified in respect of any loss, damage, or claim incurred by
such Person by reason of such Person’s fraud, deceit, reckless or intentional
misconduct, gross negligence, or a knowing violation of law with respect to such
acts or omissions; provided, however, that any indemnity under this
Section 5.8.1 shall be provided out of and to the extent of Company assets only,
no debt

22



--------------------------------------------------------------------------------



 



shall be incurred by the Members in order to provide a source of funds for any
indemnity, and no Member shall have any personal liability (or any liability to
make any additional Capital Contributions) on account thereof.

          5.8.2 Expenses. To the extent permitted by applicable law, expenses
(including reasonable legal fees) incurred by a Member (and its respective
officers, directors, agents, shareholders, members, partners or Affiliates),
Manager (and its respective officers, directors, agents, shareholders, members,
partners or Affiliates), director of the Company, or officer of the Company in
such Person’s capacity as such in defending any claim, demand, action, suit, or
proceeding shall, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit, or proceeding upon
receipt by the Company of an undertaking by or on behalf of the Member (or its
respective officers, directors, agents, shareholders, members, partners or
Affiliates, as applicable), Manager (or its respective officers, directors,
agents, shareholders, members, partners or Affiliates, as applicable), director
or officer to repay such amount if it shall be determined that such Person is
not entitled to be indemnified as authorized in Section 5.8.1 hereof.

     5.9 Devotion of Time. Except as required by any individual contract and
notwithstanding any provision to the contrary in this Agreement, no Manager,
director of the Company, or officer of the Company is obligated to devote all of
such Person’s time or business efforts to the affairs of the Company, but shall
devote such time, effort, and skill as such Person deems appropriate for the
operation of the Company.

     5.10 Competing Activities. Except as provided by any individual contract:
(i) any Manager or Member (and their respective officers, directors, agents,
shareholders, members, partners or Affiliates) may engage or invest in,
independently or with others, any business activity of any type or description,
including without limitation those that might be the same as or similar to the
Company’s business or the business of any Subsidiary and that might be in direct
or indirect competition with the Company or any Subsidiary; (ii) neither the
Company or any Subsidiary nor any Member shall have any right in or to such
other ventures or activities or to the income or proceeds derived therefrom;
(iii) no Manager or Member (and their respective officers, directors, agents,
shareholders, members, partners or Affiliates) shall be obligated to present any
investment opportunity or prospective economic advantage to the Company or any
Subsidiary, even if the opportunity is of the character that, if presented to
the Company or any Subsidiary, could be taken by the Company or any Subsidiary;
and (iv) any Manager or Member (and their respective officers, directors,
agents, shareholders, members, partners or Affiliates) shall have the right to
hold any investment opportunity or prospective economic advantage for such
Manager’s or Member’s (and their respective officers’, directors’, agents’,
shareholders’, members’, partners’ or Affiliates’) own account or to recommend
such opportunity to Persons other than the Company or any Subsidiary.

     The Company agrees that, until all outstanding shares of class B common
stock of CCI have been converted into shares of class A common stock of CCI in
accordance with Clause (b)(viii) of Article Fourth of CCI’s certificate of
incorporation as constituted as of November 12, 1999, without the Approval of
the Members, the Company shall not engage directly or indirectly, including
without limitation through any Subsidiary, in any business

23



--------------------------------------------------------------------------------



 



other than the Cable Transmission Business and as a member of and subscriber to,
the portal joint venture with Broadband Partners.

     The Company and each Member acknowledge that the other Members, the Manager
(and their respective officers, directors, agents, shareholders, members,
partners or Affiliates) and the officers or directors of the Company (to the
extent expressly permitted in their employment agreement) might own or manage
other businesses, including businesses that may compete with the Company or any
Subsidiary for the time of the Member or Manager. Without limiting the
generality of the foregoing, the Company and each Member acknowledge that Vulcan
Ventures Inc. (an Affiliate of CCI and CCV) has entered into an agreement to
purchase convertible preferred stock of RCN Corporation, which may be deemed to
be engaged in the cable transmission business. The Company and each Member
acknowledge that none of them shall have any interest in the securities of RCN
Corporation to be acquired by Vulcan Ventures Inc. or any RCN Corporation common
stock into which such securities are convertible, and that Vulcan Ventures Inc.
shall not have any obligation to them on account thereof. To the extent that, at
law or at equity, any Member or Manager (and their respective officers,
directors, agents, shareholders, members, partners or Affiliates) or officers or
directors of the Company have duties (including fiduciary duties) and
liabilities relating to the Company and the other Members, such Person shall not
be liable to the Company or the other Members for its good faith reliance on the
provisions of this Agreement including this Section 5.10. The Company and each
Member hereby waive any and all rights and claims that the Company or such
Member may otherwise have against the other Members and the Manager (and their
respective officers, directors, agents, shareholders, members, partners or
Affiliates) or officers or directors of the Company as a result of any such
permitted activities. The provisions of this Agreement, and any agreement
between the Company and any Member entered into in reliance on this
Section 5.10, to the extent that they restrict the duties and liabilities of a
Manager or Member (and their respective officers, directors, agents,
shareholders, members, partners or Affiliates) or officers or directors of the
Company otherwise existing at law or in equity, are agreed by the Company and
the Members to replace such other duties and liabilities of such Person.

     5.11 Certain Related Transactions. Class A Members acknowledge that the
Company will engage in transactions with CCV and its Affiliates and that so long
as such transactions are not entered into in bad faith, CCV and its Affiliates
with which the Company engages in transactions, the Manager, and the Company
shall not be liable to the Company or Class A Members with respect to such
transactions. The foregoing provision is not intended to affect any of CCV and
its Affiliates’ express contractual obligations to the Company, Class A Members,
or any of the Class A Members’ Affiliates under any contract entered into by and
among such parties from time to time.

     5.12 Remuneration for Management or Other Services. The Manager and
officers of the Company shall be entitled to reasonable remuneration for
providing management or other services to the Company, all as determined by the
Manager.

     5.13 Reimbursement of Expenses. The Company shall reimburse the Manager,
directors of the Company, and officers of the Company for the actual and
reasonable costs, fees, and expenses paid or incurred by any Person for goods,
materials, services, and

24



--------------------------------------------------------------------------------



 



activities acquired or used by or for the benefit of the Company, or performed
or undertaken for the benefit of the Company, without duplication of any expense
paid.

ARTICLE VI

ALLOCATIONS OF NET PROFITS AND NET LOSSES
AND
DISTRIBUTIONS

     6.1 Allocations of Net Profits. After giving effect to the special
allocations set forth in Sections 6.3 and 6.4 herein, Net Profits for any Fiscal
Year shall be allocated to the Members in the following order of priority:

          6.1.1 Chargeback to the Extent of Net Losses. First, Net Profits shall
be allocated to each Member to the extent of and in the reverse order of the
aggregate amount of Net Losses previously allocated to such Member pursuant to
Section 6.2.2, with respect to which Net Profits have not been previously
allocated pursuant to this subsection.

          6.1.2 Other Net Profits. Second, except as provided in Section 6.1.1,
Net Profits shall be allocated in accordance with the Members’ Percentage
Interests.

     6.2 Allocations of Net Losses. After giving effect to the special
allocations set forth in Sections 6.3 and 6.4 herein, Net Losses for any Fiscal
Year shall be allocated to the Members as follows:

          6.2.1 Chargeback to the Extent of Net Profits. First, except as
provided in Section 6.2.3, Net Losses shall be allocated to each Member to the
extent of the aggregate amount of Net Profits previously allocated to such
Member pursuant to Section 6.1.2, with respect to which Net Losses have not been
previously allocated pursuant to this subsection.

          6.2.2 Other Net Losses. Second, except as provided in Sections 6.2.1
and 6.2.3, Net Losses shall be allocated in accordance with the Members’
Percentage Interests.

          6.2.3 Adjusted Capital Account Deficit. An allocation of Net Losses
under Section 6.2.1 or Section 6.2.2 hereof shall not be made to the extent it
would create or increase an Adjusted Capital Account Deficit for a Member or
Members at the end of any Fiscal Year. Any Net Losses not allocated because of
the preceding sentence shall be allocated to the other Member or Members in
proportion to such Member’s or Members’ respective Percentage Interests;
provided, however, that to the extent such allocation would create or increase
an Adjusted Capital Account Deficit for another Member or Members at the end of
any Fiscal Year, such allocation shall be made to the remaining Member or
Members in proportion to the respective Percentage Interests of such Member or
Members.

     6.3 Special Allocations.

          6.3.1 Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt or other
liability to

25



--------------------------------------------------------------------------------



 



which such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i) and Regulations Section 1.704-1(b).

          6.3.2 Nonrecourse Deductions Referable to Liabilities Owed to
Non-Members. Any Nonrecourse Deductions for any Fiscal Year and any other
deductions or losses for any Fiscal Year referable to a liability owed by the
Company to a Person other than a Member to the extent that no Member bears the
economic risk of loss shall be specially allocated to the Members in accordance
with their Percentage Interests.

          6.3.3 Member Minimum Gain Chargeback. Except as otherwise provided in
Regulation Section 1.704-2(i)(4), notwithstanding any other provision of this
Article VI, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Fiscal Year, each Member
who has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt (which share shall be determined in accordance with
Regulations Section 1.704-2(i)(5)) shall be specially allocated items of Company
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to that portion of such Member’s share of the net
decrease in Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the amounts required to be allocated to each Member pursuant
thereto. The items to be so allocated shall be determined in accordance with
Regulations Section 1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3.3 is
intended to comply with the minimum gain chargeback requirement contained in
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

          6.3.4 Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article VI, if there is a net decrease in Company Minimum Gain during any Fiscal
Year, each Member shall be specially allocated items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to the portion of such Member’s share of the net decrease in Company
Minimum Gain which share of such net decrease shall be determined in accordance
with Regulations Section 1.704-2(g)(2). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(f)(6) and
1.704-2(j)(2). This Section 6.3.4 is intended to comply with the minimum gain
chargeback requirement contained in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

          6.3.5 Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6) or any other event creates an
Adjusted Capital Account Deficit, items of Company income and gain shall be
specially allocated to each such Member in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit of such Member as quickly as
possible, provided that an allocation pursuant to this Section 6.3.5 shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit after all other allocations provided for in this Article VI have
been tentatively made as if this Section 6.3.5 were not in the Agreement.

26



--------------------------------------------------------------------------------



 



          6.3.6 Section 754 Adjustments. To the extent an adjustment to the
Basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the Basis of the asset) or loss (if
the adjustment decreases such Basis) and such gain or loss shall be specially
allocated to the Members in accordance with Regulations
Section 1.704-1(b)(2)(iv)(m).

          6.3.7 Priority Return Allocations. If any Priority Return
distributions have been made pursuant to Sections 6.8.1(a) or 9.5(a) hereof, all
or a portion of the remaining items of Company income and, to the extent income
is insufficient, gain shall be specially allocated to each Member in proportion
to and to the extent of the excess, if any, of (i) the cumulative Priority
Return distributions each such Member has received pursuant to Sections 6.8.1(a)
and 9.5(a) hereof from the commencement of the Company to a date thirty
(30) days after the end of such Fiscal Year, over (ii) the cumulative income and
gain allocated to such Member pursuant to this Section 6.3.7 for all prior
Fiscal Years. If, in addition to items of income, items of gain are to be
allocated pursuant to the foregoing sentence and the Company has items of both
short-term capital gain and long-term capital gain, all of the Company’s items
of short-term capital gain shall be allocated before any items of long-term
capital gain are allocated.

          6.3.8 Certain Allocations After January 1, 2005. For any Fiscal Year
ending after January 1, 2005, provided that the Put Closing Date has not
occurred prior to the end of such Fiscal Year, items of Company income from
operations shall be specially allocated to the Class A Members to the extent
provided by this Section 6.3.8. First, the allocation provisions in this
Article VI, excluding the provisions of Section 6.4 calling for offsetting
special allocations to be made as a result of the operation of this Section
6.3.8, shall be applied tentatively and with the following hypothetical
modification: with respect to each Company asset (to the extent that as of the
Operative Date its Gross Asset Value differed from its Basis), the tax
allocations referable to the allocation of items of Depreciation shall be
hypothetically made using the Remedial Method so as to eliminate distortions
caused by the ceiling rule described in Regulations Section 1.704-3(b)(1),
without changing the amount of the items of Depreciation (as determined under
the rules of Regulations Section 1.704-1(b)(2)(iv)(g)(3)) that are allocated
under this Article VI and that are attributable to such asset. Such tentative
application of the allocation provisions shall result in a calculation of the
amount of the taxable income or loss (“Tentative Taxable Income” or “Tentative
Tax Loss,” respectively) that would be allocated to each Class B Member by the
Company if such tentative application, with the hypothetical modification
described above, were final. Next, in lieu of the hypothetical modification
described above, items of income from operations shall be specially allocated to
the Class A Members, in proportion to the number of Units held by them, to the
extent necessary to cause the amount of the taxable income or loss allocated to
each Class B Member by the Company (using the Traditional Method with respect to
each Company asset to the extent that as of the Operative Date its Gross Asset
Value differed from its Basis) to be equal, or as nearly equal as possible, to
that Member’s Tentative Taxable Income or Tentative Tax Loss, whichever is
applicable. For purposes of this Section 6.3.8, the Company’s taxable income or
loss, as determined in accordance with Code Section 703(a), shall include all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Code Section 703(a)(1).

27



--------------------------------------------------------------------------------



 



     6.4 Curative Allocations.

          6.4.1 The allocations set forth in Sections 6.2.3 and 6.3 (other than
Sections 6.3.7 and 6.3.8) hereof (collectively, the “Regulatory Allocations”)
are intended to comply with certain requirements of the Regulations. The
allocations set forth in Section 6.3.8 are intended to effectuate certain
agreements of the Members (such allocations are referred to for purposes of this
Section 6.4.1 as the “Post-Year 2005 Allocations”). It is the intent of the
Members that, to the extent possible, the Regulatory Allocations and the
Post-Year 2005 Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss, or deduction pursuant to this Section 6.4.1. Therefore, subject to
Section 6.4.2 but notwithstanding any other provision of this Article VI (other
than the Regulatory Allocations), the Manager shall make such offsetting special
allocations of Company income, gain, loss, or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, a
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had (the “Target Capital
Account”) if the Regulatory Allocations and the Post-Year 2005 Allocations were
not part of this Agreement and all Company items were allocated pursuant to
Sections 6.1.1, 6.1.2, 6.2.1, 6.2.2, and 6.3.7. In exercising its discretion
under this Section 6.4.1, the Manager shall take into account any future
Regulatory Allocations under Sections 6.3.3 and 6.3.4 that, although not yet
made, are likely to offset other Regulatory Allocations previously made under
Sections 6.3.1 and 6.3.2.

          6.4.2 The Manager shall implement the offsetting special allocations
in Section 6.4.1 in such a manner that:

               (a) For any Fiscal Year covered by Section 6.3.8, the special
allocations of items of deductions or loss to be made under Section 6.4.1 to the
Class A Members to offset the allocations arising as a result of the operation
of Section 6.3.8 shall be limited in amount and made in a manner such that the
amount of the tax loss or deductions allocated to any Class A Member in respect
of such offsetting special allocations shall be equal to zero; provided,
however, that in the event of the dissolution of the Company or the occurrence
of any other event with respect to which the distribution rights of the Class A
Members or the Class B Members are determined in whole or in part by reference
to their Capital Account balances, the foregoing limitations shall apply only to
the extent consistent with attaining the Target Capital Accounts and such
Capital Account adjustments shall be made before any distributions in connection
with such events are made.

               (b) For purposes of Sections 6.4.2(a), the tax loss or deductions
allocated in respect of an offsetting special allocation refers to the tax loss
or deductions that are allocated in respect thereof for the same Fiscal Year for
which such offsetting special allocation is made.

     6.5 Tax Allocations

          6.5.1 Code Section 704(c) Allocations. The allocations specified in
this Agreement shall govern the allocation of items to the Members for Code
Section 704(b) book purposes, and the allocation of items to the Members for tax
purposes shall be in

28



--------------------------------------------------------------------------------



 



accordance with such book allocations, except that solely for tax purposes and
notwithstanding any other provision of this Article VI:

               (a) In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall be allocated among the Members
(including Members who succeed to the Membership Interest of any other Members
or former members of the Company) so as to take account of any variation between
the Basis of such property to the Company and its initial Gross Asset Value.

               (b) In the event the Gross Asset Value of any Company asset is
adjusted pursuant to 1.34.2, subsequent allocations of income, gain, loss, and
deduction with respect to such asset shall take account of any variation between
the Basis of such asset and its Gross Asset Value in the same manner as under
Code Section 704(c) and the Regulations thereunder.

               (c) The allocations described in (a) and (b) above shall be made
in accordance with Regulations Section 1.704-3 using the Traditional Method

          6.5.2 Tax Credits. Tax credits, if any, shall be allocated among the
Members in proportion to their Percentage Interests.

          6.5.3 Excess Nonrecourse Liabilities. To the extent that the Company’s
“excess nonrecourse liabilities” within the meaning of Regulations Section
1.752-3(a)(3) are allocated among the Members in accordance with their interests
in Company profits, the Members’ interests in Company profits are, solely for
purposes of making such allocation, in proportion to their Percentage Interests.

     6.6 Other Allocation Rules.

          6.6.1 Allocation of Items Included in Net Profits and Net Losses.
Whenever a proportionate part of the Net Profits or Net Losses is allocated to a
Member, every item of income, gain, loss, or deduction entering into the
computation of such Net Profits or Net Losses shall be credited or charged, as
the case may be, to such Member in the same proportion.

          6.6.2 Allocations in Respect of a Transferred Membership Interest. If
any Membership Interest is transferred, or is increased or decreased by reason
of the admission of a new Member or otherwise, during any Allocation Period of
the Company, (i) such transfer of or increase or decrease in Membership Interest
shall be deemed to have occurred as of the end of the day on which such transfer
or increase or decrease occurs, and (ii) each item of income, gain, loss,
deduction, or credit of the Company for such Allocation Period shall be
allocated among the Members, as determined by the Manager in accordance with any
method permitted by Code Section 706(d) and the Regulations promulgated
thereunder in order to take into account the Members’ varying interests in the
Company during such Allocation Period.

     6.7 Obligations of Members to Report Consistently. The Members are aware of
the income tax consequences of the allocations made by this Article VI and
hereby agree to

29



--------------------------------------------------------------------------------



 



be bound by the provisions of this Article VI in reporting their shares of
Company income and loss for income tax purposes.

     6.8 Distributions by the Company to Members.

          6.8.1 In General. Prior to the occurrence of any event specified in
Section 9.1, and subject to applicable law and any limitations contained
elsewhere in this Agreement, the Manager shall distribute the Company’s
Available Cash, if any, not later than the thirtieth (30th) day after the end of
each calendar year in the following order and priority:

               (a) First, to Members having accrued and unpaid Priority Return
as of the last day of the calendar quarter preceding the date on which such
distribution is made, pro rata in accordance with the respective amounts of such
accrued and unpaid Priority Return, until each such Member shall have received
an amount equal to such Member’s accrued and unpaid Priority Return as of the
last day of such preceding calendar quarter;

               (b) Second, to Members pro rata in accordance with their
respective Percentage Interests.

          6.8.2 Advances or Drawings. Distributions of money and property shall
be treated as advances or drawings of money or property against a Member’s
distributive share of income and as current distributions made on the last day
of the Company’s taxable year with respect to such Member.

          6.8.3 Distributees; Liability for Distributions. All distributions
made pursuant to this Section 6.8 shall be made only to the Persons who,
according to the books and records of the Company, hold the Membership Interests
in respect of which such distributions are made on the actual date of
distribution. Neither the Company nor any Member, Manager, or officer shall
incur any liability for making distributions in accordance with this Section
6.8.

     6.9 Form of Distributions. A Member, regardless of the nature of the
Member’s Capital Contributions, has no right to demand and receive any
distribution from the Company in any form other than money. No Member may be
compelled to accept from the Company a distribution of any asset in kind in lieu
of a proportionate distribution of money being made to other Members.

     6.10 Return of Distributions. Except for distributions made in violation of
the Act or this Agreement, or as otherwise required by law, no Member shall be
obligated to return any distribution to the Company or pay the amount of any
distribution for the account of the Company or to any creditor of the Company.
Notwithstanding any provision of this Agreement to the contrary, a Member who
receives a distribution from the Company shall have no liability to return any
portion of such distribution after the expiration of three (3) years from the
date of the distribution pursuant to Section 18-607(c) of the Act.

     6.11 Limitation on Distributions. Notwithstanding any provision to the
contrary in this Agreement, the Company shall not be required to make a
distribution to any Member on

30



--------------------------------------------------------------------------------



 



account of such Member’s interest in the Company if such distribution would
violate Section 18-607 of the Act or other applicable law.

     6.12 Withholding. Any tax required to be withheld with respect to any
Member under Section 1446 or other provisions of the Code, or under the law of
any state or other jurisdiction, shall be treated for all purposes of this
Agreement (i) as a distribution of cash to be charged against current or future
distributions to which such Member would otherwise have been entitled, or (ii)
if determined by the Manager in writing, as a demand loan to such Member bearing
interest at a rate per annum equal to the rate of interest then announced by The
Bank of New York as its prime commercial lending rate plus two hundred
(200) basis points.

ARTICLE VII

TRANSFER OF INTERESTS

     7.1 Transfer of Interests In General.

          7.1.1 Conditions to Transfer. No Member shall be entitled to Transfer
all or any part of such Member’s Membership Interest unless all of the following
conditions have been met: (a) the Company shall have received a written notice
of the proposed Transfer, setting forth the circumstances and details thereof;
(b) except for Transfers specifically authorized by Section 7.2.1, the Company
shall (at its option) have received a written opinion from counsel reasonably
satisfactory to the Company, which in the case of a permitted Transfer
contemplated by Section 7.2 shall be the Company’s counsel, in form and
substance reasonably satisfactory to the Company, specifying the nature and
circumstances of the proposed Transfer and any related transactions of which the
proposed Transfer is a part, and based on such facts stating that the proposed
Transfer and any related transactions will not be in violation of any of the
registration provisions of the Securities Act, or any applicable state
securities laws; (c) the Transfer will not result in the loss of any license or
regulatory approval or exemption that has been obtained by the Company and is
materially useful in the conduct of its business as then being conducted or
proposed to be conducted; (d) the Transfer will not result in a material and
adverse limitation or restriction on the operations of Charter HoldCo taken as a
whole; (e) the Company is reimbursed upon request for its reasonable
out-of-pocket expenses, except in the case of a permitted Transfer contemplated
by Section 7.2, in connection with the Transfer; (f) if the Transfer to the
proposed transferee is not otherwise specifically authorized by Section 7.2, the
Transfer has been approved by the Manager, which consent may be given or
withheld, conditioned or delayed as the Manager may determine in its sole
discretion; (g) if the proposed transferee is not a Member or the Transfer to
the proposed transferee is not otherwise specifically authorized by Section 7.2,
the Transfer receives the Approval of the Members; (h) the Transfer will not
cause the Company to be treated as a “publicly traded partnership” within the
meaning of section 7704 of the Code, and (i) the Transfer will not cause the
Company to be treated as an “investment company” within the meaning of section 3
of the Investment Company Act of 1940, as amended.

          7.1.2 Pledges. Notwithstanding anything to the contrary in
Section 7.1, a Member may pledge, grant a security interest in or otherwise
encumber all or a portion of its

31



--------------------------------------------------------------------------------



 



Membership Interest, without compliance with Sections 7.1.1(f) and (g) but
subject to the other provisions of Section 7.1, if prior thereto, the pledgee or
secured party delivers to the Company a written agreement acknowledging receipt
of a copy of this Agreement and unconditionally agreeing that any foreclosure of
the pledge or security interest shall be treated as a Transfer of such
Membership Interest to which all provisions of this Article VII apply.

          7.1.3 Invalid Transfers. To the fullest extent permitted by law,
Transfers in violation of this Section 7.1 or in violation of any other
provision of this Article VII or this Agreement shall be null and void ab initio
and of no effect whatsoever.

     7.2 Certain Transfers. Subject to the provisions of Section 7.1 (except
with respect to the Transfers described in Section 7.2.2), the Units may be
Transferred under the following circumstances:

          7.2.1 Class A Preferred Units. Class A Preferred Units may not be
transferred, except as expressly permitted under the CCI Exchange Agreement or
to any Person controlled by AT&T Corp; provided, however, that (i) each such
transferee must agree to be bound by the terms of this Agreement and other
applicable equity documents (including the CCI Exchange Agreement), (ii) each
such transferee must represent that it is an accredited investor and give such
other investment representations and other undertakings as are customarily given
by Persons acquiring securities in a private placement, and (iii) the Transfer
to such transferee must be effected pursuant to an exemption from registration
under applicable securities laws.

          7.2.2 Transfer to the Company or Paul G. Allen. Notwithstanding any
provision to the contrary in this Agreement, Class A Preferred Units and Class B
Units may be transferred to the Company, Paul G. Allen, or any of their
Affiliates.

     7.3 Effective Date of Permitted Transfers. Any permitted Transfer of all or
any portion of a Membership Interest shall be effective no earlier than the date
following the date upon which the requirements of this Agreement have been met.

     7.4 Effect of Permitted Transfers. After the effective date of any Transfer
of any part of a Membership Interest in accordance with this Agreement, the
Membership Interest so transferred shall continue to be subject to the terms,
provisions, and conditions of this Agreement and any further Transfers shall be
required to comply with all of the terms, provisions, and conditions of this
Agreement. Any transferee of all or any portion of a Membership Interest shall
take subject to the restrictions on transfer imposed by this Agreement.

     7.5 Substitution of Members. Notwithstanding any provision to the contrary
in this Agreement, a transferee of a Membership Interest shall not have the
right to become a substitute Member until each of the following is true: (a) the
requirements of Section 7.1.1 are satisfied; (b) such Person executes an
instrument satisfactory to the Class B Members approving the transfer and to the
Manager accepting and adopting the terms, provisions, and conditions of this
Agreement, including without limitation Section 10.15 herein, with respect to
the acquired Membership Interest; and (c) such Person pays any reasonable out-

32



--------------------------------------------------------------------------------



 



of-pocket expenses of the Company in connection with such Person’s admission as
a new Member. The admission of a substitute Member shall not result in the
release of the Member who assigned the Membership Interest from any liability
that such Member may have to the Company.

     7.6 Elections Under the Code. In the event of a Transfer of a Membership
Interest in accordance with this Agreement, the Company, at the request of the
party acquiring such transferred Membership Interest, shall elect, pursuant to
Section 754 of the Code and any like provision of applicable state law, to
adjust the basis of the Company property; each Member agrees to provide the
Company with all information necessary to give effect to such election.

ARTICLE VIII

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

     8.1 Books and Records. The Manager shall cause the books and records of the
Company to be kept, and the financial position and the results of its operations
to be recorded, in accordance with generally accepted accounting principles;
provided, however, that the Manager may, to the extent appropriate under
applicable tax and accounting principles, maintain separate and corresponding
records for book and tax purposes. The books and records of the Company shall
reflect all the Company transactions and shall be appropriate and adequate for
the Company’s business.

     8.2 Delivery to Members and Inspection.

          8.2.1 Upon the request of any Member, the Manager shall make
reasonably available to the requesting Member the Company’s books and records;
provided, however, that the Manager shall have the right to keep confidential
from the Members, for such period of time as the Manager deems reasonable, any
information which the Manager reasonably believes to be in the nature of trade
secrets or other information the disclosure of which the Manager in good faith
believes is not in the best interest of the Company or could damage the Company
or its business or which the Company is required by law or by agreement with a
third party to keep confidential.

          8.2.2 Any request, inspection, or copying of information by a Member
under this Section 8.2 may be made by that Person or that Person’s agent or
attorney.

     8.3 Financial Statements.

          8.3.1 General. The Manager shall provide any Member with such periodic
operating and financial reports of the Company as such Member may from time to
time reasonably request.

          8.3.2 Annual Report. The Manager shall cause annual audited financial
statements to be sent to each Member holding more than one-tenth (1/10) of one
percent (1%) of all outstanding Units not later than 90 days after the close of
the calendar year. The report shall contain a balance sheet as of the end of the
calendar year and an income statement and statement of cash flow for the
calendar year. Such financial statements shall

33



--------------------------------------------------------------------------------



 



be prepared in accordance with generally accepted accounting principles
consistently applied and be accompanied by the report thereon of the independent
accountants engaged by the Company.

     8.4 Tax Returns. The Manager shall cause to be prepared information
necessary for the preparation of the Members’ federal and state income tax and
information returns, and for the computation of the Members’ estimated income
tax payments. The Manager shall send or cause to be sent to each Member, or as
soon as practicable following the end of each Fiscal Year, but in no event later
than July 15, (i) such information as is necessary to complete such Member’s
federal and state income tax or information returns, and (ii) a schedule setting
forth each Member’s Capital Account balance as of the end of the most recent
Fiscal Year. The Manager shall cause the income tax and information returns for
the Company to be timely filed with the appropriate authorities. If a Member
requests, the Company shall provide such Member with copies of the Company’s
federal, state, and local income tax or information returns for that year,
tax-related schedules, work papers, appraisals, and other documents as
reasonably required by such Member in preparing its tax returns.

     8.5 Other Filings. The Manager also shall cause to be prepared and timely
filed, with appropriate federal and state regulatory and administrative bodies,
amendments to, or restatements of, the Certificate and all reports required to
be filed by the Company with those entities under the Act or other then current
applicable laws, rules, and regulations.

     8.6 Bank Accounts. The Manager shall maintain the funds of the Company in
one or more separate bank accounts in the name of the Company, and shall not
permit the funds of the Company to be commingled in any fashion with the funds
of any other Person.

     8.7 Accounting Decisions and Reliance on Others. All decisions as to
accounting matters, except as otherwise specifically set forth herein, shall be
made by the Manager. The Manager may rely upon the advice of the Company’s
accountants as to whether such decisions are in accordance with accounting
methods followed for federal income tax purposes or financial accounting
purposes (as applicable).

     8.8 Tax Matters.

          8.8.1 Taxation as Partnership. The Company shall be treated as a
partnership for tax purposes. The Company shall avail itself of any election or
procedure under the Code or the Regulations and under state and local tax law,
including any “check-the-box” election, for purposes of having an entity
classified as a partnership for tax purposes, and the Members shall cooperate
with the Company in connection therewith and hereby authorize the Manager to
take whatever actions and execute whatever documents are necessary or
appropriate to effectuate the foregoing.

          8.8.2 Elections; Tax Matters Partner. Subject to the provisions of
this Agreement, the Manager shall from time to time cause the Company to make
such tax elections as it deems to be necessary or appropriate. The Members
designate CCV as the “tax matters partner” (within the meaning of Code Section
6231(a)(7)) to represent the Company in connection with all examinations of the
Company’s affairs by tax authorities,

34



--------------------------------------------------------------------------------



 



including without limitation resulting judicial and administrative proceedings,
and shall expend Company funds for professional services and costs associated
therewith.

ARTICLE IX

DISSOLUTION AND WINDING UP

     9.1 Dissolution. The Company shall be dissolved, its assets shall be
disposed of, and its affairs shall be wound up on the first to occur of the
following:

               (a) The entry of a decree of judicial dissolution pursuant to
Section 18-802 of the Act; or

               (b) The Approval of the Members; provided, however, that the
Company will not be dissolved or liquidated unless (x) such dissolution or
liquidation can be accomplished in a manner that does not cause aggregate
adverse tax or economic consequences to TCI Bresnan and TCID (taking into
account any compensation to be provided to such entities) in excess of One
Million Dollars ($1,000,000) or (y) the Company receives the written consent of
such adversely affected entity.

     9.2 Winding Up. Upon the occurrence of any event specified in Section 9.1,
the Company shall continue solely for the purpose of winding up its affairs in
an orderly manner, liquidating its assets, and satisfying the claims of its
creditors. The Manager shall be responsible for overseeing the winding up and
liquidation of the Company, shall take full account of the assets and
liabilities of the Company, shall either cause its assets to be sold to any
Person or distributed to a Member, and if sold, as promptly as is consistent
with obtaining the fair market value thereof, shall cause the proceeds
therefrom, to the extent sufficient therefor, to be applied and distributed as
provided in Section 9.5 herein. The Person(s) winding up the affairs of the
Company shall give written notice of the commencement of winding up by mail to
all known creditors and claimants whose addresses appear on the records of the
Company. All actions and decisions required to be taken or made by such
Person(s) under this Agreement shall be taken or made only with the consent of
all such Person(s).

     9.3 Distributions in Kind. Any non-cash asset distributed to one or more
Members shall first be valued at its fair market value to determine the gain or
loss that would have been included in the amounts allocated pursuant to Article
VI if such asset were sold for such value. Such gain or loss shall then be
allocated pursuant to Article VI, and the Members’ Capital Accounts shall be
adjusted to reflect such allocations. The amount distributed and charged to the
Capital Account of each Member receiving an interest in such distributed asset
shall be the fair market value of such interest (net of any liability secured by
such asset that such Member assumes or takes subject to). Notwithstanding
anything to the contrary in this Section 9.3, the Company shall not make
distributions of non-cash assets to any Member who objects.

     9.4 Determination of Fair Market Value. For purposes of Section 9.2 and
9.3, the fair market value of each asset of the Company shall be determined by
the Manager or, if a Member requests, by an independent, third-party appraiser
experienced in the valuation of

35



--------------------------------------------------------------------------------



 



businesses such as the Company’s business, selected in good faith by the
Members. The Company shall bear the costs of the appraisal.

     9.5 Order of Distributions Upon Liquidation. After determining that all
known debts and liabilities of the Company in the process of winding up,
including without limitation debts and liabilities to Members who are creditors
of the Company, have been paid or adequately provided for, the remaining assets
shall be distributed to the Members in the following order:

               (a) First, to Members having accrued and unpaid Priority Return
as of the date of distribution, pro rata in accordance with the respective
amounts of accrued and unpaid Priority Return, until each such Member shall have
received an amount equal to such Member’s accrued and unpaid Priority Return as
of such date; provided, however, that no distribution shall be made pursuant to
this Section 9.5(a) that creates or increases a Capital Account deficit for any
Member which exceeds such Member’s obligation deemed and actual to restore such
deficit, determined as follows: Distributions shall first be determined
tentatively pursuant to this Section 9.5(a) without regard to the Members’
Capital Accounts, and then the allocation provisions of Article VI shall be
applied tentatively as if such tentative distributions had been made. If any
Member shall thereby have a deficit Capital Account which exceeds his obligation
(deemed or actual) to restore such deficit, the actual distribution to such
Member pursuant to this Section 9.5(a) shall be equal to the tentative
distribution to such Member less the amount of the excess to such Member; and

               (b) Second, to Members in accordance with their positive Capital
Account balances, after taking into account income and loss allocations for the
Company’s taxable year during which liquidation occurs.

     Such liquidating distributions shall be made by the end of the Company’s
taxable year in which the Company is liquidated or, if later, within ninety
(90) days after the date of such liquidation.

     9.6 Limitations on Payments Made in Dissolution. Each Member shall be
entitled to look solely to the assets of the Company for the return of such
Member’s positive Capital Account balance. Notwithstanding that the assets of
the Company remaining after payment of or due provision for all debts,
liabilities, and obligations of the Company may be insufficient to return the
Capital Contributions or share of Net Profits reflected in such Member’s
positive Capital Account balance, a Member shall have no recourse against the
Company or any other Member.

     9.7 Certificate of Cancellation. Upon completion of the winding up of the
affairs of the Company, the Manager, or other Person(s) winding up the affairs
of the Company, shall cause to be filed in the office of, and on a form
prescribed by, the Delaware Secretary of State, a certificate of cancellation.

     9.8 Termination. The Company shall terminate when all of the assets of the
Company have been distributed in the manner provided for in this Article IX, and
the certificate of cancellation is filed in accordance with Section 9.7.

36



--------------------------------------------------------------------------------



 



     9.9 No Action for Dissolution. Except as expressly permitted in this
Agreement, a Member shall not take any voluntary action that directly causes a
dissolution of the Company.

ARTICLE X

MISCELLANEOUS

     10.1 Complete Agreement. This Agreement (including any schedules or
exhibits hereto), any documents referred to herein or therein (the “Transaction
Documents”), and the Certificate contain the entire understanding of the parties
with respect to the subject matter hereof. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
or referred to herein or in the Transaction Documents. Except for the
Transaction Documents, this Agreement supersedes all prior agreements and
understandings between the parties with respect to its subject matter.

     10.2 Binding Effect. Subject to the provisions of this Agreement relating
to transferability, this Agreement shall be binding upon and inure to the
benefit of the Members, and their respective successors and assigns.

     10.3 Parties in Interest. Except as expressly provided in the Act, nothing
in this Agreement shall confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Members and their respective successors
and assigns nor shall anything in this Agreement relieve or discharge the
obligation or liability of any third person to any party to this Agreement, nor
shall any provision give any third person any right of subrogation or action
over or against any party to this Agreement.

     10.4 Pronouns; Statutory References. All pronouns and all variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, singular
or plural, as the context in which they are used may require. Any reference to
the Code, the Regulations, the Act, or other statutes or laws or any specific
agreement shall include all amendments, modifications, or replacements of the
specific sections and provisions concerned.

     10.5 Headings. All headings herein are inserted only for convenience and
ease of reference and shall not be considered in the construction or
interpretation of any provision of this Agreement.

     10.6 References to this Agreement. Numbered or lettered articles, sections,
and subsections herein contained refer to articles, sections, and subsections of
this Agreement unless otherwise expressly stated.

     10.7 Governing Law. This Agreement shall be enforced, governed by, and
construed in accordance with the laws of the State of Delaware, regardless of
the choice or conflict of laws provisions of Delaware or any other jurisdiction.

     10.8 Severability. If any provision of this Agreement or the application of
such provision to any Person or circumstance shall be held invalid, the
remainder of this

37



--------------------------------------------------------------------------------



 



Agreement or the application of such provision to Persons or circumstances other
than those to which it is held invalid shall not be affected thereby.

     10.9 Additional Documents and Acts. Each Member agrees to execute and
deliver, from time to time, such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out, and perform all of the terms, provisions, and conditions of this
Agreement and the transactions contemplated hereby.

     10.10 Notices. Any notice to be given or to be served upon the Company or
any party hereto in connection with this Agreement shall be in writing (which
may include facsimile) and shall be deemed to have been given and received when
delivered to the address specified by the party to receive the notice. The
respective address of each Member shall be as set forth on Schedule A attached
hereto. Any party may, at any time by giving five (5) days’ prior written notice
to the other parties, designate any other address in substitution of the
foregoing address to which such notice shall be given.

     10.11 Amendments. Any amendment to this Agreement shall be adopted and be
effective as an amendment hereto only upon the Approval of the Members;
provided, however, that (a) prior to the Put Closing Date this Agreement may not
be amended in a manner that is adverse to the Class A Members, without the
approval of the Class A Members owning a majority of the Class A Preferred Units
adversely affected , and (b) on or after the Put Closing Date this Agreement may
not be amended in a manner that both (i) is adverse to the Class A Members and
(ii) treats the Class A Members in a manner different than if the Class A
Members were holding Class B Units instead of Class A Preferred Units at the
time of such amendment, without the approval of the Class A Members owning a
majority of the Class A Preferred Units adversely affected. Each Member hereby
irrevocably constitutes and appoints the Manager as its true and lawful
attorney-in-fact, in its name, place, and stead, to make, execute, acknowledge,
and file any duly adopted amendment to or restatement of this Agreement (solely
to the extent that such Member’s consent is not required under this Agreement).
It is expressly intended by each Member that the power of attorney granted by
the preceding sentence is coupled with an interest, shall be irrevocable, and
shall survive and not be affected by the subsequent disability or incapacity of
such Member (or if such Member is a corporation, partnership, trust,
association, limited liability company or other legal entity, by the dissolution
or termination thereof).

     10.12 No Interest in Company Property; Waiver of Action for Partition. No
Member has any interest in specific property of the Company. Without limiting
the foregoing, each Member irrevocably waives during the duration of the Company
any right that such Member may have to maintain any action for partition with
respect to the property of the Company.

     10.13 Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

     10.14 Remedies Cumulative. The remedies under this Agreement are cumulative
and shall not exclude any other remedies to which any Person may be lawfully
entitled.

38



--------------------------------------------------------------------------------



 



     10.15 Investment Representation. Each Member hereby represents to, and
agrees with, the other Members and the Company that such Member is acquiring the
Membership Interest for investment purposes for such Member’s own account only
and not with a view to or for sale in connection with any distribution of all or
any part of the Membership Interest. No other Person will have any direct or
indirect beneficial interest in or right to the Membership Interest.

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have executed this Agreement, effective as
of the date first written above.

                      CCV Holdings, LLC                       By:      
/s/Curtis S. Shaw            

--------------------------------------------------------------------------------

    Name:   Curtis S. Shaw     Title:   Senior Vice President                  
    TCID of Michigan, Inc.     TCI Bresnan LLC                       By:  
Charter Communications, Inc., as an attorney-in-fact pursuant to Section 10.11
of the Existing LLC Agreement                               By:   /s/Curtis S.
Shaw                

--------------------------------------------------------------------------------

            Name:   Curtis S. Shaw             Title:   Senior Vice President

40



--------------------------------------------------------------------------------



 



     Confirming its continuation as the Manager of the Company under and to the
extent provided in Section 5.1.1 of this Agreement and approving the amendment
of the Existing LLC Agreement by this Agreement:

              Charter Communications, Inc.               By:   /s/Curtis S. Shaw
       

--------------------------------------------------------------------------------

    Name:   Curtis S. Shaw     Title:   Senior Vice President

41



--------------------------------------------------------------------------------



 



SCHEDULE A

Member/Address; Number of Units; Initial Priority Capital; Capital Account

                              Class A Preferred           Initial Priority
Member/Address   Units   Class B Units   Capital

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

CCV Holdings, LLC
Charter Plaza12405 Powerscourt Drive
St. Louis, Missouri 63131-3674
Attn: Chief Financial Officer             56,562,367*       0  
 
           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

  TCID of Michigan, Inc.
c/o AT&T Broadband & Internet Services
9197 South Peoria Street
Englewood, Colorado 80112
Attn: Derek Chang     15,154,073               392,985,736  
 
   

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

  TCI Bresnan LLC
c/o AT&T Broadband & Internet Services
9197 South Peoria Street
Englewood, Colorado 80112
Attn: Derek Chang     9,119,870               236,502,670  
 
   

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

*   Additional Class B Units to be determined by the Manager

42